Citation Nr: 1600385	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the Court, which issued a Memorandum Decision in November 2014.  This decision set aside the denial of the claim on appeal and remanded the matter to the Board for readjudication.  In June 2015, the Board sought a Veterans Health Administration (VHA) opinion, which was received that same month.  The Board finds that it addresses the questions outlined in the opinion request and is adequate on which to base a decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDING OF FACT

The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service or continuous symptoms of bilateral sensorineural hearing loss since service; bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation; and bilateral sensorineural hearing loss is not causally related to service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1154(b), 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA had a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice was provided in a November 2008 letter.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

In April 2009, the Veteran underwent a VA audiological examination in connection with the appeal.  At that time, the VA audiological examiner considered the Veteran's past and present hearing-related complaints and treatment, reviewed the claims file, and performed a thorough audiological examination.  The VA audiological examiner diagnosed bilateral sensorineural hearing loss.  Pursuant to the Memorandum Decision, a VHA opinion was obtained in June 2015 which fully addresses the April 2009 VA examiner's statement that the Veteran's tinnitus was a "symptom" of his hearing loss.  When considered together, the opinions are adequate as they are based on an accurate medical history, consideration of the Veteran's current complaints and treatment, findings shown on the audiological examination, and are supported by a rationale.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required to comply with the duty to assist.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Analysis

The Veteran contends that he currently suffers from bilateral hearing loss due to military noise exposure.  He asserts that he was exposed to the loud noise of weaponry and combat while performing his duties as a light weapons infantryman during his tour of duty in the Republic of Vietnam.  

After a review of the evidence, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  At the April 2009 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
30
30
LEFT
10
15
35
25
25
The speech recognition score with the Maryland CNC Test was 92 percent bilaterally.  The audiologist also noted that the Veteran demonstrated normal to mild sensorineural hearing loss bilaterally.  

The above evidence sufficiently establishes a "disability" of current bilateral hearing loss as defined by 38 C.F.R. § 3.385 (referred to as "impairment"), as the speech recognition scores using the Maryland CNC Test are less than 94 percent for both ears.  Also, for the right ear, the auditory threshold at the 2000 Hz, 3000 Hz, and 4000 Hz frequencies is 26 decibels or greater.  The question of whether there is a current bilateral hearing loss disability for VA purposes is established; therefore, the Board will next consider whether the current hearing loss disability was incurred in service.  

The Board next finds that the evidence shows that the Veteran was exposed to loud noises (i.e., suffered acoustic trauma) during service.  The Veteran's DD Form 214 shows that he had Vietnam service, served as a light weapons infantryman, and is in receipt of the CIB.  The Veteran has reported being exposed to loud noise during his period of service.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  38 U.S.C.A. § 1154(b).  

The evidence does not demonstrate chronic symptoms of sensorineural hearing loss during service or continuous symptoms of sensorineural hearing loss since service separation.  The Veteran's service treatment records show hearing within normal limits and are negative for chronic symptoms of bilateral hearing loss disability in service.  Also, the lay and medical evidence does not show continuous symptoms of a bilateral sensorineural hearing loss disability since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  Additionally, the evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.  
On the question of nexus between current bilateral sensorineural hearing loss and service, the Board finds that the weight of the evidence is against finding that the Veteran's bilateral hearing loss disability is causally related to the in-service noise exposure.  The first evidence of a bilateral hearing loss disability is not shown until 2009, approximately 40 years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Also, the medical opinions weigh against the claim.  After review of the record and consideration of the Veteran's in-service noise exposure, the April 2009 VA audiologist opined that the Veteran's bilateral hearing loss disability was less likely than not related to acoustic trauma/noise exposure during service.  When providing the rationale for the medical opinion, the April 2009 VA audiologist explained that the Veteran's entrance and separation audiograms showed hearing within normal limits bilaterally, with no degradation of puretone thresholds during the time in service.  The April 2009 VA audiologist further commented that, according to the Deputy Director of Speech Pathology and Audiology for VA, the Institute of Medicine's landmark study on military noise exposure indicated that there was no scientific basis for delayed or late onset noise-induced hearing loss.  The April 2009 VA audiologist wrote that, in cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 or 30 years later is causally related to military service; therefore, audiologists have no scientific basis for concluding that delayed onset hearing losses exist.  

The April 2009 VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the April 2009 VA medical opinion is of great probative value.    
In addition, the June 2015 VHA opinion was obtained to address the probative value of the April 2009 VA audiologist's notation that tinnitus was as likely as not a symptom associated with hearing loss.  The 2015 specialist opined that that the Veteran's bilateral hearing loss is less than likely as not caused by or a result of his military service; a result of conceded in-service noise exposure; or, caused or aggravated by his tinnitus.  He also found that it was unlikely that the April 2009 VA audiologists notation that tinnitus is as likely as not a symptom associated with hearing loss means that the Veteran's hearing loss is the result of his conceded noise or service.  This medical expert also confirmed that the April 2009 VA audiologist's determination did not establish a linkage between the Veteran's hearing loss and service either.  The 2015 medical expert supported the opinion by noting that the Veteran's hearing loss was a "flat" audiometric configuration which does not support a noise-induced or acoustic trauma etiology.  He continued that there was no evidence of cochlear damage onset and no evidence of cochlear damage aggravation during service.  

Specific to the relationship between tinnitus and hearing loss, the medical expert stated that tinnitus is a symptom of hearing loss secondary to cochlear damage.  Tinnitus can also be caused by many things not related to cochlear damage (for example certain medications).  Therefore, hearing loss cannot be caused by and/or aggravated by tinnitus bilaterally.  An analogy provided by the examiner was pain caused by a splinter in a finger.  However, the pain cannot cause the splinter.  Handling rough wood without gloves allowed for the opportunity for the splinter to become logged in the finger, which results in the pain; not the other way around.

The Board affords the VHA opinion great probative value.  It was provided by a specialized medical expert who has training in auditory matters.  He provided a sound rationale for the medical opinion given based on the facts specific to the Veteran.  Further, the specialist referenced several medical sources in support of his opinion.  For these reasons, the VHA opinion is persuasive.    

The Board is aware of the arguments set forth by the Veteran's representative in the October 2015 reply to the VHA medical opinion.  In response, the Board notes that that the 2015 medical specialist definitively clarified the determination of the 2009 VA audiologist and irrefutably confirmed the 2009 determinations.  

Additionally, the Board is aware of the Veteran's honorable and exemplary service, to include receipt of the CIB.  Nonetheless, the probative and persuasive evidence does not support his appellate assertions.  Although the Veteran has asserted that his current bilateral hearing loss disability is causally related to noise exposure during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of his bilateral sensorineural hearing loss.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing.  Thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between bilateral hearing loss and active service, including combat noise exposure, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  For these reasons, the Board affords the Veteran's opinion that his current hearing loss disability is the result of in-service noise exposure less probative value than the April 2009 VA audiologist's medical opinion and the June 2015 VHA opinion.  

Furthermore, as stated above, the Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  Both the 2009 audiologist and the 2015 audiology specialist opined that it was less likely than not that the Veteran's hearing loss disability was attributable to in-service noise exposure and provided a sound rationale for each medical opinion.  Thus, the weight of the evidence is against a finding that hearing loss was incurred in or otherwise caused by active service.  

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral sensorineural hearing loss and, consequently, the claim 

must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


